         Case 1:19-cv-02096-AT Document 100 Filed 08/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   8/17/2021


UNITED STATES OF AMERICA,
                              Plaintiff,
                                                                  19 Civ. 2096 (AT)(RWL)
               v.


TOWER MAINTENANCE CORP. et al.,
                                Defendant.

                                           JUDGMENT

       Upon the consent of plaintiff the United States of America and Defendant Tower

Maintenance Corp. (“Tower”), it is hereby:


       ORDERED, ADJUDGED and DECREED: that plaintiff the United States of America is

awarded judgment in the amount of $150,000 against Tower as well as post-judgment interest at

the rate provided in 28 U.S.C. § 1961.
Case 1:19-cv-02096-AT Document 100 Filed 08/17/21 Page 2 of 2
